Case 8:18-cv-00302-JSM-JSS Document 31 Filed 11/16/18 Page 1 of 2 PageID 149



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ANDRE WILLIAMS,

       Plaintiff,

v.                                                   CASE NO.: 8:18-cv-00302-JSM-JSS

PALMER RECOVERY
ATTORNEYS, PLLC,

      Defendant.
____________________/

                    STIPULATED NOTICE OF VOLUNTARY DISMISSAL

       COME NOW Plaintiff, ANDRE WILLIAMS (“Plaintiff”) and Defendant, PALMER

RECOVERY ATTORNEYS, PLLC (“Defendant”), by and through the undersigned counsel,

hereby stipulate pursuant to Fed. R. Civ. P. 41 and agree that Plaintiff’s cause against Defendant

should be dismissed, without prejudice, with each party to bear its own costs and attorneys’ fees.

       Respectfully submitted this November 16, 2018.

/s/ Kaelyn Steinkraus                             /s/ Ernest H. Kohlmyer, III
Kaelyn Steinkraus, Esq.                           Ernest H. Kohlmyer, III, Esq.
FBN: 125132                                       FBN: 110108
kaelyn@zieglerlawoffice.com                       skohlmyer@shepardfirm.com
Michael A. Ziegler, Esq.                          Shepard, Smith, Kohlmyer & Hand, P.A.
FBN: 74864                                        2300 Maitland Center Parkway, Ste. 100
mike@zieglerlawoffice.com                         Maitland, FL 32751
Law Office of Michael A. Ziegler, PL              (Tel) 407-622-1772
13575 58th St. N., Suite 129                      (Fax) 407-622-1884
Clearwater FL 33760                               Attorneys for Defendant
(Tel) 727-538-4188
(Fax) 727-362-4778
Attorneys for Plaintiff
Case 8:18-cv-00302-JSM-JSS Document 31 Filed 11/16/18 Page 2 of 2 PageID 150



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of November, 2018, I electronically filed a

true and correct copy of the foregoing with the Clerk of the Court using the CM/ECF system,

which will send a notice of electronic filing to all counsel of record.


                                                      /s/ Kaelyn Steinkraus
                                                      Kaelyn Steinkraus, Esq.
                                                      Florida Bar No. 125132
